                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JAMES BURCH,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-509-JD-MGG

 AUSTIN SULICH,
 BRAD CASE,
 SHARON LEE,
 D POMEROY,
 B ZAMBRANA,

                     Defendants.

                                   OPINION AND ORDER

       James Burch, a prisoner without a lawyer, filed a complaint alleging that five

correctional officers used excessive force against him on July 3, 2016, at the Westville

Correctional Facility. “A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

       Burch alleges he was assaulted twice on July 3, 2016. First, he recounts that

around 3:53 p.m., he was eating in the cafeteria. For no reason at all, Sergeant Austin

Sulich ordered him to stop eating and violently grabbed Burch’s arm, causing severe
pain. Burch tried to “defend” himself from Sergeant Sulich’s attack, which further upset

Sergeant Sulich. Consequently, Sulich started punching Burch in the head and face and

even tried to poke out Burch’s eyeball. Sulich then violently slammed Burch to the

ground and “whispered to Burch that Sulich and his co-worker Sergeants were going to

beat Burch’s ass when they were out of the view of any facility cameras.” ECF 2 at 15.

       A few minutes later, Sergeant Sulich along with Officer Brad Case, Officer

Sharon Lee, Officer D. Pomeroy and Officer B. Zambrana escorted Burch to a secluded

holding cell so that they could beat him up. These five defendants attacked and beat

Burch for approximately one and one-half hours.

       Burch alleges that the officers’ actions constitute excessive force. The “core

requirement” for an excessive force claim is that the defendant “used force not in a

good-faith effort to maintain or restore discipline, but maliciously and sadistically to

cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009) (internal citation

omitted). “[T]he question whether the measure taken inflicted unnecessary and wanton

pain and suffering ultimately turns on whether force was applied in a good faith effort

to maintain or restore discipline or maliciously and sadistically for the very purpose of

causing harm.” Whitley v. Albers, 475 U.S. 312, 320-21 (1986) (quotation marks and

citation omitted). Based on the facts alleged and giving Burch all the inferences to which

he is entitled at this stage of the proceedings, he has stated a claim against these five

officers for using excessive force against him in violation of the Eighth Amendment.

       For these reasons, the court:




                                              2
         (1) GRANTS James Burch leave to proceed against Sergeant Austin Sulich in his

individual capacity for money damages for using excessive force against Burch in the

cafeteria on July 3, 2016, in violation of the Eighth Amendment;

         (2) GRANTS James Burch leave to proceed against Sergeant Sulich, Officer Brad

Case, Officer Sharon Lee, Officer D. Pomeroy and Officer B. Zambrana in their

individual capacities for money damages for using excessive force against Burch in the

secluded holding cell on July 3, 2016, in violation of the Eighth Amendment;

         (3) DISMISSES all other claims;

         (4) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Sergeant Sulich, Officer Brad Case, Officer Sharon Lee, Officer D. Pomeroy

and Officer B. Zambrana at the Indiana Department of Correction with a copy of this

order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d); and

         (5) ORDERS, pursuant to 42 U.S.C. §1997e(g)(2), Sergeant Sulich, Officer Brad

Case, Officer Sharon Lee, Officer D. Pomeroy and Officer B. Zambrana to respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claims for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED on November 13, 2018

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
